DETAILED ACTION
This Office Action is responsive to the Amendment filed 18 October 2022.  

Claims 1-10 are now pending.  The Examiner acknowledges the amendments to claims 

1-10.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  at line 4, “each said nipple” should apparently read –each nipple--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 3 of claim 10, it is unclear what defines “play” based on the plain and ordinary meaning of the term, and no such definition, description or element reference is provided in the specification as originally filed.  
Claim 10 at line 2 recites the limitation "the play".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avni et al. (U.S. Patent No. 6,447,444).  Regarding claim 1, Avni et al. (hereinafter Avni) discloses an apparatus for assisting in vaginal penetration provided to receive a work tool (Fig. 1 and col. 3, lines 66-67 – col. 2, lines 1-9), comprising: a handling shaft 24; a speculum tube 22 extending axially from the handling shaft 24 to a distal end of the speculum tube 22 at which the speculum tube 22 has an opening 52 (Figs. 1 and 2; col. 7, lines 16-28 and col. 8, lines 10-12); a video viewing system comprising an objective 44 disposed within the speculum tube 22 (Fig. 2 and col. 7, lines 29-38) and a transmission device 32 connected to the objective 44 (Fig. 2 and col. 7, lines 23-26 and 39-42) and connectable to a remotely located screen (video display) for viewing an image obtained by said objective 44 (Figs. 1 and 2 and col. 7, lines 29-43); and an objective support 30 to hold the objective 44 in a predetermined position relative to the speculum tube 22 in which the objective 44 is “in a neighborhood” (interpreted as “in a vicinity”) of said opening 52 of the speculum tube 22 and faces a space located beyond said opening 52 of the speculum tube 22 (as shown by rays in Fig. 2); wherein said speculum tube 22 comprises an end part (sheath 26 in Fig. 1 and sheath 64 in Figs. 3A and 3B - col. 8, lines 33-64) and a main part 28 extending between said end part (sheath 64 in Figs. 3A and 3B) and said handling shaft 24 (of Fig. 1), said end part (sheath 26 in Fig. 1 and sheath 64 in Figs. 3A and 3B) being disposed around said objective support 30 and delimiting said opening 52 (Figs. 3A and 3B), said end part (sheath) being of elastically deformable material (polyethylene – col. 8, lines 42-49 and col. 9, lines 33-36) and said main part 28 being of rigid material (col. 8, lines 33-41).  Regarding claim 2, said end part (sheath 64) has an outside surface of which a diameter increases between the opening 52 and the main part 28 (Fig. 3B).  Regarding claim 3, said end part (sheath 64) has an inside surface of which a diameter increases between the opening 52 and the main part 28 and which is contiguous with said objective support 30 (Fig. 3B).  Regarding claim 5, the apparatus further comprises a guiding support 42 for said tool, said end part (sheath) being also disposed around said guiding support 42 (Figs. 2 and 3A-3B and col. 7, lines 34-35).  Regarding claim 6, said objective support 30 and said guiding support 42 form a single part (see Fig. 2 and col. 7, lines 29-38).  Regarding claim 8, the speculum tube 22 comprises an annular zone in which the main part 28 and the end part (sheath 26) overlap (see hashed rectangular box, for instance, in Fig. 2).
Allowable Subject Matter
Claims 4, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, while the prior art teaches an apparatus for assisting in vaginal penetration provided to receive a work tool, comprising: a handling shaft; a speculum tube extending axially from the handling shaft to a distal end  of the speculum tube at which the speculum tube has an opening; a video viewing system comprising an objective disposed within the speculum tube and a transmission device connected to the objective and connectable to a remotely located screen for viewing an image obtained by said objective; and an objective support to hold the objective in a predetermined position relative to the speculum tube in which the objective is in a neighborhood of said opening of the speculum tube and faces a space located beyond said opening of the speculum tube; wherein said speculum tube comprises an end part and a main part extending between said end part and said handling shaft, said end part being disposed around said objective support and delimiting said opening, said end part being of elastically deformable material and said main part being of rigid material, the prior art of record does not teach or fairly suggest an apparatus for assisting in vaginal penetration provided to receive a work tool as claimed by Applicant, wherein the opening has a contour that has a recessed zone and a zone which protrudes axially relative to the recessed zone, the recessed zone being at an angular position centered on the objective support.
Regarding claim 7, while the prior art teaches an apparatus for assisting in vaginal penetration provided to receive a work tool, comprising: a handling shaft; a speculum tube extending axially from the handling shaft to a distal end  of the speculum tube at which the speculum tube has an opening; a video viewing system comprising an objective disposed within the speculum tube and a transmission device connected to the objective and connectable to a remotely located screen for viewing an image obtained by said objective; and an objective support to hold the objective in a predetermined position relative to the speculum tube in which the objective is in a neighborhood of said opening of the speculum tube and faces a space located beyond said opening of the speculum tube; wherein said speculum tube comprises an end part and a main part extending between said end part and said handling shaft, said end part being disposed around said objective support and delimiting said opening, said end part being of elastically deformable material and said main part being of rigid material, and further comprising a guiding support for said tool, said end part being also disposed around said guiding support, wherein said objective support and said guiding part form a single part, the prior art of record does not teach or fairly suggest an apparatus for assisting in vaginal penetration provided to receive a work tool as claimed by Applicant, wherein the guiding support comprises a funnel-shaped wall coaxial with the speculum tube and extending walls each extending from the funnel-shaped wall to an end of each extending wall adjacent the inside surface of the speculum tube; and the objective support comprises a barrel projecting towards the opening of the speculum tube from a peripheral zone of the guiding support to a distal end of the barrel at which the barrel has an opening, said objective being received in the barrel and located at the edge of the opening of the barrel.
Regarding claim 9, while the prior art teaches an apparatus for assisting in vaginal penetration provided to receive a work tool, comprising: a handling shaft; a speculum tube extending axially from the handling shaft to a distal end  of the speculum tube at which the speculum tube has an opening; a video viewing system comprising an objective disposed within the speculum tube and a transmission device connected to the objective and connectable to a remotely located screen for viewing an image obtained by said objective; and an objective support to hold the objective in a predetermined position relative to the speculum tube in which the objective is in a neighborhood of said opening of the speculum tube and faces a space located beyond said opening of the speculum tube; wherein said speculum tube comprises an end part and a main part extending between said end part and said handling shaft, said end part being disposed around said objective support and delimiting said opening, said end part being of elastically deformable material and said main part being of rigid material, wherein the speculum tube comprises an annular zone in which the main part and the end part overlap, the prior art of record does not teach or fairly suggest an apparatus for assisting in vaginal penetration provided to receive a work tool as claimed by Applicant, wherein in said annular zone, said end part has nipples projecting from an outside surface while the main part has orifices opening onto an inside surface, each nipple being engaged in a respective orifice.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
12.	Applicant’s arguments filed 18 October 2022 with respect to the rejection of claims 1-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments. 

13.	Applicant’s arguments filed 18 October 2022 with respect to the rejection of claims 1-3, 5, 6 and 8 under 35 U.S.C. 102(a)(1) citing Avni have been fully considered and are not persuasive.  Applicant contends that Avni does not disclose a speculum tube having a main part being of rigid material located between an end part being of elastically deformable material and a handling shaft.  However, this argument is not persuasive.  Avni discloses a speculum tube 22 having a main part 28 (Figs. 1 and 3A).  Avni further discloses, at col. 8, lines 36-38, that the apparatus includes “…a generally rigid insertion member 28…”.  Anvi also discloses an end part (sheath 26 in Fig. 1 and sheath 64 in Figs. 3A and 3B).  Anvi discloses at col. 8, lines 47-48 that the end part 64 “is preferably made of a flexible, resilient plastic, such as polyethylene…”.  Polyethylene is known to be elastic, which is also evidenced by Anvi’s teaching of “end part” 26 including “flexible, elastic material, for example, polyethylene…” (col. 9, lines 33-34).  Applicant also contends that the main part 28 of Avni does not extend between the end part (sheath 26 in Fig. 1 and sheath 64 in Figs. 3A and 3B) and the handle shaft 24, but within the end part 64.  However, this argument is not persuasive.  Since the end part 26 extends to approximately a distal end of the tube 22 as shown in Fig. 2, and the handling shaft 24 is at a proximal end of the speculum tube 22, the main part 28 is maintained to extend between the end part 26 and the handling shaft 24 (also see Fig. 1 for handling shaft).  Moreover, with respect to Fig. 3A, main part 28 extends between said end part (sheath 64 in Figs. 3A and 3B) and said handling shaft 24 since the end part 64 extends well beyond main part 28 (Fig. 3A), and the handling shaft 24 is at a proximal end of the speculum tube 22 (also see Fig. 1 for handling shaft).  Applicant further contends that in the closed position, the video camera head does not face a space located beyond an opening at the end of the device, while in the open position.    However, such an argument does not clearly point to the claim language, nor does it show how the amendments avoid such references or objections.  To reiterate the rejection above with respect to “a space located beyond an opening”, Avni discloses that the objective 44 is “in a neighborhood” (interpreted as “in a vicinity”) of said opening 52 of the speculum tube 22 and faces a space located beyond said opening 52 of the speculum tube 22 (as shown by rays in Fig. 2, which would be in a space exterior to the tube, but located beyond the opening 52 of the tube).  In view of the foregoing, the rejection of claims 1-3, 5, 6 and 8 under 35 U.S.C. 102(a)(1) citing Avni has been maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791